As noted in the majority opinion, it is conceded that coverage exists unless one of the exclusions provided in the policy is found to be applicable.
The majority opinion seems to base its disposition of the case upon the so-called "business risk" exclusions, which preclude recovery for damage to property because "`your work' was incorrectly performed on it," or because of "faulty workmanship thereon." The work in this case consisted of the removal of cables; the contractor was not engaged to do any work upon the adjacent cables. Do the exclusions in question operate to deny coverage for damage to cables in the vicinity of cables that the contractor was hired to remove?
In a remarkably similar case, this court has once previously been called upon to interpret the business risk exclusions with respect to damage inflicted to property adjacent to that upon which the insured was hired to work. Holub Iron  Steel Co. v.Machinery Equip.  Salvage Co. (July 2, 1986), Summit App. No. 12304, unreported, 1986 WL 7762.
For the reason stated in that case, I believe that the business risk exclusions do not apply. I believe, therefore, that the summary judgment granted herein should be reversed. *Page 633